DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that modifying Buck in View of Climent would destroy the well (14) and burn chamber (16) featured in Fig. 2 of Buck. Applicant's argument has merit as Buck’s principle feature is the cigarette well and separate burn chamber thereby eliminating an open flame. However, Climent displays similar features, a well (22a-e) above a burn chamber (28) seen in Fig. 3 and 5 and confines ignition to the burn chamber (heating element 34). Buck teaches various configurations and modification to the lighter design.  In particular, Fig. 4 provides a separate cigarette well (104) and burn chamber (127) which provides the important safety feature of eliminating and open flame (Col. 3 Ln. 52-Col 4 Ln. 3).  These features align with Climent’s features, a well (22a-e) above a burn chamber (28) seen in Fig. 3 and 5 and confining ignition to the burn chamber (heating element 34). One of ordinary skill in the art is not an automaton, and the features of a well and a burn chamber are present in both references. Thus, modifying Buck with the teachings of Climent would not require nor suggest removing the well and burn chamber feature and does not change, at least this, principle feature of Buck.
	Applicant argues that it is a desire of Buck to maintain simple design and low cost.  Examiner respectfully disagrees.  Buck provides various modifications and complexities such as springs, clips (movable parts), and piezo electric devices (Fig. 5-9) which provide various benefits. While Buck acknowledges the benefit of simplicity, Buck expressly teaches additional complexities to achieve additional benefits. Thus, Buck does not teach away from modifications which provide additional benefits. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites “the heat emitting element comprises a resistive heating element, the heat precursor source comprises an electrical energy source, and the heat precursor comprises electrical current”.  Claim 45 from which claim 51 depends recites “a heat precursor source having a heat precursor comprising an ignitable fuel; a heat emitting element arranged to receive the heat precursor, on demand, from the heat precursor source” [emphasis added].   Claim 45 establishes that the heat precursor is an ignitable fuel. Claim 51 appears to contradict the limitations of claim 45 from which it depends.  The contradiction renders the claim indefinite.  The scope of the heat precursor of claim 51 is unclear.  It is unclear from the claims and specification if the limitation requires a combination of an electricity and ignitable fuel or if electricity is a substitute for the ignitable fuel. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 51 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 51 recites “the heat emitting element comprises a resistive heating element, the heat precursor source comprises an electrical energy source, and the heat precursor comprises electrical current”.  Claim 45 from which claim 51 depends recites “a heat precursor source having a heat precursor comprising an ignitable fuel; a heat emitting element arranged to receive the heat precursor, on demand, from the heat precursor source” [emphasis added].   Claim 45 establishes that the heat precursor is an ignitable fuel. Claim 51 appears to contradict the limitations of claim 45 from which it depends.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 45, 50, 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck US4850854 in view of Climent US3526751.
Regarding claim 45, Buck US4850854 discloses an igniter apparatus, comprising: 
a heat precursor source (Fig. 2, tank 42) having a heat precursor comprising an ignitable fuel (fuel 54); 
a heat emitting element arranged to receive the heat precursor (burner 18), on demand, from the heat precursor source (valve 44), 
the heat emitting element emitting therefrom heat associated with actuation of the heat precursor, the emitted heat being capable of igniting a lighting portion of an ignitable article (abstract, the device is a cigarette lighter); and 
an ignition receptacle (well 14) having the heat emitting element therein (Fig. 2) and extending therefrom to define an ignition port aligned with the heat emitting element (opening 58), 
the ignition port being arranged to receive the lighting portion of the ignitable article therethrough so as to guide the lighting portion of the ignitable article into operable engagement with the heat emitting element for ignition of the lighting portion of the ignitable article (Fig. 2, cigarette 56). 
Additionally, the features discussed above can be seen in the embodiments of Fig. 3 and Fig. 4 of Buck.  
Buck does not expressly disclose a housing comprising a movable portion and a stationary portion, wherein the ignition port is formed in the movable portion of the housing, wherein upon actuation of the movable portion of the housing the ignition port is movable between at least a first portion and second position relative to the stationary portion of the housing.  
Climent US3526751 discloses an igniter apparatus, comprising: 
a housing comprising a movable portion and a stationary portion (Fig. 1 and Fig. 3, movable portion 10, stationary portion 12) 
an ignition receptacle having the heat emitting element therein and extending therefrom to define an ignition port formed in the movable portion of the housing and aligned with the heat emitting element, the ignition port being arranged to receive the lighting portion of the ignitable article therethrough so as to guide the lighting portion of the ignitable article into operable engagement with the heat emitting element for ignition of the lighting portion of the ignitable article (Fig2, Fig. 5, at least one of passageways 22a-22e), wherein, upon actuation of the movable portion of the housing, the ignition port is movable between at least a first position and a second position relative to the stationary portion of the housing (Col. 2, Ln. 24-39, Fig. 2 and Fig. 3).
Climent teaches that such movable housing portion provides storage for cigarettes and requires less user attention thereby allowing a user to simultaneously focus on other tasks (Col. 1Ln. 20-50).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Buck with movable and stationary portions having an ignition receptacle and port as taught by Climent since doing so amounts to a known technique for improving cigarette lighters with the known results of providing storage and ease of use.  
Regarding claim 50, the modified Buck further discloses the apparatus of Claim 45, wherein the heat emitting element is arranged to ignite the fuel to produce a flame having the heat associated therewith for igniting a combustible element of the lighting portion of the ignitable article (Fuel 54, Fig. 6 depicts a flame, Cigarette 56 is combustible).

Regarding claim 51, as best understood, the modified Buck does not expressly disclose the apparatus of Claim 45, wherein the heat emitting element comprises a resistive heating element, the heat precursor source comprises an electrical energy source, and the heat precursor comprises electrical current, and wherein the resistive heating element, upon receipt of the electrical current, produces the heat for igniting a combustible element of the lighting portion of the ignitable article.
	Buck does disclose an alternative embodiment wherein the heat emitting element comprises a resistive heating element (Fig. 6, spark gap 176), the heat precursor source comprises an electrical energy source (piezo electric crystal device 172), and the heat precursor comprises electrical current, and wherein the resistive heating element, upon receipt of the electrical current, produces the heat for igniting a combustible element of the lighting portion of the ignitable article (Col. 4 Ln. 35-47).
	Buck teaches that this configuration provides additional protection to the safety lighter (Col 4 Ln. 47-50).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with the additional piezo electric ignition and safety feature as taught by Buck since doing so would provide the benefit of additional safety. 

Claims 46, 47, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck US4850854 in view of Climent US3526751 in view of Schmid US4895511.
Regarding claim 46, Buck does not expressly disclose the apparatus of Claim 45, comprising: a sensory precursor source having a sensory precursor substance capable of providing a perceptible sensory effect upon actuation thereof; and a sensory precursor emitting element in communication with the heat emitting element and arranged to release the sensory precursor substance in the ignition receptacle into association with the heat emitted by the heat emitting element.
Schmid US4895511 teaches a cigarette lighter comprising:
	a compartment containing fuel (compartment 12, fuel 14, Fig. 1), a heat emitting element for burning fuel from the tank (28); and
	a sensory precursor source having a sensory precursor substance capable of providing a perceptible sensory effect upon actuation thereof (compartment 16, liquid 18, Col. 4 Ln. 36-47); and 
a sensory precursor emitting element (nozzle 38) in communication with the heat emitting element (Fig. 1) and arranged to release the sensory precursor substance in the ignition receptacle into association with the heat emitted by the heat emitting element (seen in Fig. 1)
	Schmid teaches that providing such a sensory precursor source, substance, and emitting element provides the benefit of producing a colored flame or scent modified flames (Col. 1 Ln. 30-38). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Buck with a sensory precursor source, a sensory precursor substance, and a sensory precursor emitting element as taught by Schmid and arranged as taught by Schmid since doing so amounts to a known technique for improving cigarette lighters with the known predictable results of producing a colored flame or scent modified flames.
Regarding claim 47, the modified Buck teaches the apparatus of Claim 46, wherein the sensory precursor emitting element is disposed within the ignition receptacle (Schmid, Fig. 1 teaches that nozzle 38 is placed in the burner chamber adjacent the burner element 28.  Buck teaches that the burner chamber 16 is a part of the receptacle, well 14.)
Regarding claim 48, the proposed modification of Buck does not expressly disclose the apparatus of Claim 46, wherein the sensory precursor substance is actuated via interaction with the heat emitted by the heat emitting element to produce the perceptible sensory effect.
Schmid US4895511 further teaches providing a heat actuated valve (valve 4, Fig. 1) for releasing the sensory precursor substance via interaction with heat emitted by the burner (Col. 27-34) and that such a configuration provides the benefit of preventing the liquid from being injected prior to the flame becoming stabilized and reaching an operating temperature (Col. 3 Ln. 35-45).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Buck with the heat actuated valve taught by Schmid since doing so amounts to a known technique for dispensing a sensory precursor substance in the art with the known predictable results of preventing the liquid from being injected prior to the flame becoming stabilized and/or reaching an operating temperature.  

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck US4850854 in view of Climent US3526751 in view of Tanaka US4235588
Regarding claim 52, the previously combined references do not expressly disclose the apparatus of Claim 45, wherein the heat emitting element comprises a heating membrane, the heat precursor source comprises a catalyst source, the heat precursor comprises a catalyst
and wherein the heating membrane, upon receipt of and engagement with the catalyst, reacts with the catalyst to produce the heat for igniting the combustible element of the lighting portion of the ignitable article
Tanaka US4235588 teaches a cigarette lighter wherein the heat emitting element comprises a heating membrane (Fig. 9, membrane 36), the heat precursor source comprises a catalyst source (catalyst holder 11), the heat precursor comprises a catalyst (catalyst rod 34), and wherein the heating membrane, upon receipt of and engagement with the catalyst, reacts with the catalyst to produce the heat for igniting the combustible element of the ignitable article (Col. 4 Ln. 18-Col. 5 Ln. 5).  
Tanaka teaches that such a modification serves as a substitution to known ignition means in the art (Col. 1 Ln. 4-10).  At least one of the benefits taught by Tanaka includes preventing accidental ignition (Cool. 1 Ln. 18-25). 
It would have been obvious tot one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device by substituting Tanaka’s ignition means in place of the prior art ignition means since doing so amounts to a simple substitution of known ignition means in the field of cigarette lighters with the known predictable results of igniting fuel and/or preventing accidental ignition.  

Conclusion
Examiner invites applicant to schedule a telephone interview prior to filing a response in order to discuss advancing prosecution. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762